70 F.3d 1282
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Edward BERRY, Petitioner-Appellant,v.Jack COWLEY;  Attorney General of the State of Oklahoma,Respondents-Appellees.
No. 95-6070.D.C. No. CIV-94-1351-R.
United States Court of Appeals, Tenth Circuit.
Nov. 27, 1995.

1
Before TACHA and BARRETT, Circuit Judges, and BROWN,** Senior District Judge.

ORDER AND JUDGMENT1

2
BROWN, Senior District Judge.


3
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


4
Petitioner Edward Charles Berry seeks review of the district court's denial of his habeas corpus petition, filed pursuant to 28 U.S.C. 2254.  Our jurisdiction over this appeal arises from 28 U.S.C. 1291.  We construe Berry's pro se pleadings liberally, as required by Haines v. Kerner, 404 U.S. 519, 520 (1972).  In our examination of the district court's order, we review Berry's contentions of legal error de novo.  See Sinclair v. Henman, 986 F.2d 407, 408 (10th Cir.), cert. denied, 114 S.Ct. 129 (1993).


5
After our careful review of the record on appeal in light of these standards, and after due consideration of the parties' briefs on appeal, we conclude that the district court correctly decided this case.  Therefore, for substantially the same reasons set forth in the district court's Order and Judgment, dated February 3, 1995, adopting the Findings and Recommendation of the magistrate judge, dated November 21, 1994, the judgment of the United States District Court for the Western District of Oklahoma is AFFIRMED.  The mandate shall issue forthwith.



**
 Honorable Wesley E. Brown, Senior District Judge, United States District Court for the District of Kansas, sitting by designation


1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470